internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 2-plr-117128-99 date date legend parent company issuer state a state b statute notes a b c d dear this letter is in reply to your letter dated date asking the internal_revenue_service to rule on the transaction described below facts company a calendar_year taxpayer that uses the accrual_method of accounting operates an electric utility in state a company generates transmits and distributes electricity to residential commercial and industrial customers within a designated territory company has the right to sell electricity at retail within its territory and is regulated by state a’s public_utility commission puc and to a limited extent the federal energy regulatory commission state a is deregulating its electric industry as a result company’s customers will be allowed to contract directly with alternative suppliers of electricity and company will compete with other parties to sell electricity plr-117128-99 to facilitate deregulation state a enacted statute which allows utilities in state a to impose special charges on their customers to recover the utilities’ regulatory assets and certain stranded costs regulatory assets are assets of a utility for financial_accounting purposes they reflect costs incurred by the utility in prior periods that the utility expects to recover through regulated rates in the future with deregulation the statute allows the generation-related regulatory assets to be recovered through the special charges stranded costs are the uneconomic portions of a utility’s prudently incurred costs of generation-related assets and obligations in general stranded costs reflect the difference between the book_value and the market_value of these assets as with regulatory assets the statute allows the utility to impose the special charges to recover these costs under statute a utility may apply to puc for a financing order permitting it to recover a specified amount of the costs described above the special charges authorized by the financing order are called transition charges tcs and are imposed on substantially_all of a utility’s customers in the utility’s service area the tcs are nonbypassable and generally cannot be avoided even if a customer buys electricity from another source the tcs are based in part on the amount of electricity purchased by or made available to the consumer whether from the utility or from an alternative supplier the utility also may request the puc to approve the issuance of securities called transition bonds that are secured_by the utility’s rights to the tcs the amount of transition bonds approved in the financing order may include the amount of the regulatory assets and or stranded costs that can be recovered plus the costs of issuing the transition bonds and using the proceeds to retire existing debt and equity of the utility under the financing order the tcs to be collected by a utility generally will be based on the amount of electricity provided to or made available to each customer actual collections of the tcs will vary from expected collections due to a number of factors including power usage and delinquencies the financing order will require the adjustment of the tcs at least annually under statute when the right to collect tcs and the other rights under the financing order are assigned by the utility to another entity the rights become a separate_property right that is called transition property proposed transaction company has applied to puc for a financing order authorizing company to recover regulatory assets in the amount of dollar_figurea and to issue notes that will qualify as transition bonds in an aggregate principal_amount of approximately dollar_figurea the actual principal_amount will be determined when the notes are issued based on the costs incurred in the proposed transaction these costs relate to credit enhancement servicing fees and other expenses relating to the issuance and sale of the notes and the retirement of certain of its existing debt and equity the financing order will plr-117128-99 authorize tcs in an amount needed to service the notes pay transaction costs and provide for credit enhancement the financing order also will provide that the right to collect the tcs may be assigned to a special purpose entity the issuer at which point the right becomes transition property company will form issuer under state b law as a bankruptcy remote limited_liability_company solely for the purpose of effectuating the proposed transaction company will be the sole member of issuer issuer will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration regulations company will contribute as equity to issuer cash at least equal to b percent of the issue_price of the notes pursuant to the financing order company will transfer the rights that will become the transition property to issuer and issuer will issue and sell notes to investors the proceeds from the sale of the notes net of issuance costs will be transferred to company in consideration for the transition property issuer will initially issue one series of notes which may be comprised of one or more classes each having a different final maturity_date the notes will have final maturities of no more than c years and expected maturities to be determined when the bonds are issued of less than c years the expected maturity is the date when all of the principal and interest on a class of notes is expected to be paid the final maturity_date is the date on which nonpayment is a default interest on the notes will be payable quarterly or semi-annually at rates that are based on yields that are commensurate with similarly rated debt obligations with comparable weighted average maturities the notes are expected to be sold at or near their stated principal amounts principal payments will be scheduled to be made quarterly or semi-annually principal will be applied in sequential order to each class until the outstanding principal balance of the class is reduced to zero in general the notes will be payable solely out of the transition property and other assets of issuer however the notes may be subject_to an optional clean-up call when the outstanding principal declines to less than d percent of the original issue_price because the classes will be allocated principal in sequential order the clean-up call will apply only to the class or classes with the longest maturities initially company will act as servicer of the transition property as servicer company will bill and collect tcs from customers remit amounts collected to issuer and retain all books_and_records with respect to the tcs deposits of tcs are expected to be made to a collection account within two business days of the receipt of funds or less frequently with rating agency approval pending such deposits company will keep records of the amount of such undeposited collections although it may commingle such amounts with its other funds any investment_income earned on the tcs prior to remittance will be retained by company with certain restrictions company may be plr-117128-99 replaced as servicer company will receive a fee as servicer that will be paid quarterly after customer choice is implemented in state a third-party retail electric providers reps generally will bill and collect payments including tcs from customers in that event company as servicer will bill the rep for the tcs reps may be required to take additional steps to ensure that timely payments will be made including providing cash deposits of estimated collections nonetheless in all events the amounts paid will be based on the amount of electricity provided or made available to the customer the tcs will be set to provide for the recovery_of the costs associated with billing and collecting the tcs as well as for an overcollateralization amount that will eventually reach at least b percent of the original principal_amount of the notes the overcollateralization amount will be collected approximately ratably over the expected term of the notes a collection account will be established as credit enhancement for the notes the collection account will consist of four subaccounts entitled general overcollateralization capital and reserve the general subaccount will hold all funds in the collection account not held in any of the other subaccounts the servicer will remit all tc collections to the general subaccount and the trustee will use the amounts in the general subaccount to make payments in the following order of priority certain fees and expenses of issuer interest on the notes specified amounts of principal on the notes other expenses and amounts needed to replenish certain collection account subaccounts investment_income earned on the collection account also will be available to make these payments any remaining unallocated amounts are allocated to the reserve subaccount for distribution on subsequent payment dates once all notes including any new series of transition bonds issued pursuant to a subsequent financing order have been paid in full the balance in the collection account if any will be released to the issuer or as it directs to the extent that the general subaccount in any period is insufficient to make the required_payments the trustee will draw upon the reserve subaccount the overcollateralization subaccount and finally the capital subaccount to make these payments to the extent that amounts in the capital subaccount or the overcollateralization subaccount are used to make payments of interest principal and expenses future tcs will be adjusted to replenish those subaccounts the notes will provide for the following events of default a default in the payment of interest that is not cured within five business days a default in the payment of outstanding principal on the final maturity_date a default in the payment of the redemption price on a redemption date certain breaches of covenants representations or warranties by issuer that go unremedied for days and certain events of bankruptcy or insolvency of issuer plr-117128-99 in the event of a payment default the trustee or holders of a majority in principal_amount of the notes then outstanding may declare the notes to be immediately due and payable the notes will be nonrecourse to company and will be secured only by and generally payable solely out of issuer’s assets which will include the transition property the servicing agreement the collection account and the rights to obtain adjustments to the tcs company expects the notes to obtain the highest rating from two or more nationally recognized credit rating agencies issues does the issuance of the financing order and the transfer of the rights under the financing order to issuer result in gross_income to company does the issuance of the notes and the transfer of the proceeds to company result in gross_income to company are the notes obligations of company law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the tcs is of significant value in producing income for company moreover state a’s action in making the tc rights transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includable in income the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program plr-117128-99 conclusions based on the facts as represented we rule as follows the issuance of the financing order and the transfer of the rights under the financing order to issuer will not result in gross_income to company the issuance of the notes and the transfer of the proceeds to company will not result in gross_income to company the notes will be obligations of company except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction this ruling is directed only to company under sec_6110 of the code this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of company for the taxable years that include the transaction described in this letter sincerely yours assistant chief_counsel financial institutions products by marshall feiring senior technician reviewer branch
